Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-9 are pending. Claims 1-9 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 09/20/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to claim 6, in the non-final mailed 07/26/2022 is withdrawn for reasons set forth herein. The amendments to the claims have overcome the rejection.
The 112(b) rejection of claims 8-9 in the non-final mailed 07/26/2022 is withdrawn for reasons set forth herein. The amendments to the claims have overcome the rejection.
The following maintained 112(b) and 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a method to prepare decolorized acetoacetylated ethylene glycol. However, acetoacetylated ethylene glycol can be interpreted to include the diester or monoester or a composition of both. The three conflicting interpretations of acetoacetylated ethylene glycol render the claims indefinite.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Applicant argues:
However the rejection is unclear as the Office Action has merely stated the definition of "acetoacetylated ethylene glycol" as would be understood by one having skill in the art and is consistent with its usage in the present specification. Therefore, it is clear that the acetoacetylated ethylene glycol can refer to the diester, monoester, or combination thereof, and is clear as written. Thus, withdrawal of the rejection is respectfully requested.

Examiner’s response:
The structure of the product is unknown. The three interpretations of the currently claimed acetoacetylated ethylene glycol contradict themselves. The current disclosure does not define the structure of the currently claimed acetoacetylated ethylene glycol. Therefore, the structure of acetoacetylated ethylene glycol is unknown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 (CN1955238, Published 05-2007) and Glas-Col (The Benefits of short Path Distillation, pages 1-3, Published 09-2018).

Interpretation of Claims

    PNG
    media_image1.png
    98
    769
    media_image1.png
    Greyscale

	Acetoacetylated ethylene glycol is being interpreted as anyone of the monoester, diester and/or a mixture. Short path evaporator is being interpreted as including short path distillation. 
Scope of the Prior Art
	238 teach the following (page 5 of 15, bottom).

    PNG
    media_image2.png
    253
    1087
    media_image2.png
    Greyscale

	The above pressure of 0.2 mmHg or 0.3 mbar and 165-180C overlap the pressures and temperatures on claims 4-5.
Ascertaining the Difference
	238 does not teach the decolorization of acetoacetylated ethylene glycol (AAEG), the continuous feeding of the AAEG into the short path evaporator, the evaporator working continuously, and the currently claimed split ratio.
Secondary Reference
	Glas-Col teach a comparison of short path distillation to conventional distillation and the benefits of short path distillation (page 1). For example, Glas-Col teach short path distillation is a compact purification method that is ideal for laboratory applications where minimal instrumentation footprint is essential. This low pressure technique uses multiple flasks and comparatively short extraction feeds to separate condensate media across paths of just a few centimeters (page 1). Glas-Col goes on to teach conventional distillation methods often require much larger apparatus to achieve the requisite purity levels for application specific requirements. Short path distillation meanwhile can achieve distillate purity levels of up to 99% using multiple components in a smaller working space (page 1). 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the distillation taught by 238 with the short path distillation taught by Glas-Col with a reasonable expectation of success. The ordinary artisan would have done so to acquire the benefits of short path distillation taught by Glas-Col.
The ordinary artisan would have used the currently claimed temperatures and pressures. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon performing the short path distillation at the currently claimed pressures and temperatures the ordinary artisan would have arrived at the current invention of decolorized acetoacetylated ethylene glycol, and the currently claimed split ratio. The reason being substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The above argued short path distillation being performed at the currently claimed pressures and temperatures constitutes a substantially identical method as compared to the currently claimed method.	

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Namely, CN '238 reports, inter alia, a classical vacuum distillation of the diester of acetoacetylated ethylene glycol (cf, "embodiment 1" in the google patents machine translation). In further support, CN '238 reports a boiling point of 165-180 0C @ 0.2 mmHg (corresponding to 0.3 mbar). CN'238 further reports the diacetoacetate ester of ethylene glycol has a light yellow color after distillation. Therefore, contrary to the assertion of the Office Action, CN '238 does not fail to disclose the decolorization of acetoacetylated ethylene glycol, CN '238 explicitly discloses that the taught method forms discolored acetoacetylated ethylene glycol. Thus, it is clear that one having skill in the art would have no expectation of obtaining decolorized acetoacetylated ethylene glycol based upon even the unmodified process of CN '238 absent hindsight reliance upon the pending claims.

Examiner’s response:
The google patents machine translation of CN’238 was not supplied by applicant. Unsupplied documents are characterized to the extent of the applicant’s characterization.
Applicant is arguing decolorization (zero color) of the current acetoacetylated ethylene glycol while the CN ‘238 reference produces discolored acetoacetylated ethylene glycol.
However, from the examples in the specification, a color Hazen of 157 remains after the short path evaporation step. This is not colorless but rather less colorized.
Due to the current product and that of the closest prior art retaining a color, the invention is not distinguished from the prior art.
The specification does not perform a comparison of the distillation of the CN ‘238 reference or for that matter, a classical vacuum distillation of the diester of the acetoacetylated ethylene glycol. Therefore, the improved color argued by applicant cannot be verified. From MPEP 716.02(e): “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).”  MPEP 716.02(b) III: “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).”
The comparative example in the current disclosure does not distill the acetoacetylated ethylene glycol. Therefore, a comparison of the closest prior art to the invention cannot be ascertained.

Applicant argues:
Thus, contrary to the assertion of the Office Action, there is no evidence that Glas-Col produces higher purity distillate, as Glas-Col merely provides an alternative for those who require a smaller footprint than industrial scale settings. Furthermore, there is no discussion whatsoever that the process of Glas-Col results in the decolorization of acetoacetylated ethylene glycol. Therefore, Applicant respectfully submits that one having skill in the art would have no motivation to App. No. 17/626,837Resp. dated September 20, 2022Resp. to Office Action dated July 26, 2022modify the commercial process of CN'238 with Glas-Col, as no suitable motivation has been provided. 

  Examiner’s response:
The current disclosure has not provided evidence that the short-path evaporator of the invention improves upon the color over the closest prior art as argued above. Therefore, Glas-Col is not required to disclose/teach the short path distillation improves the purity/color of the acetoacetylated ethylene glycol.

Applicant argues:
The applicant is arguing hindsight and a lack of a reason to modify the prior art. Applicant argues there is no teaching of decolorization. 

  Examiner’s response:
The current disclosure has not provided evidence that the short-path evaporator of the invention improves upon the color over the closest prior art as argued above. Additionally, motivation was provided in the original rejection to modify CN ‘238 with Glas-Col. For example, the ordinary artisan would have modified the primary reference to acquire the benefits of short path distillation taught by Glas-Col.

Applicant argues:
Applicant respectfully notes that common general knowledge in the art suggests that suitable substrates for short-path distillation should have a molecular mass of at least 300 g/M or more. (see, e.g. Ullman's Encyclopedia of Chemical Engineering, Urban & Schwarzenberg, 1951, vol. 1, p 163, "In summary, it can be said that high vacuum distillation is to be considered in all cases where compounds having a molecular weight of 300 and more are to be separated..."). Further, Applicant notes that cannabidiol (CBD) and App. No. 17/626,837Resp. dated September 20, 2022Resp. to Office Action dated July 26, 2022tetrahydrocannabinol (THC), for which the short-path components of Glas-Col are discussed as suitable, both have molecular weights of greater than 300 g/mol. 
Conversely, the molecular weight of ethylene glycol diacetoacetate is remote (M = 230.22). Thus, due to this common general knowledge (and the known general trends linked to the molecular weight such as decreasing boiling points), Applicant respectfully submits that one having skill in the art would not have considered short path distillation for the claimed purpose of CN '238. Thus, in addition to the above, Applicant respectfully submits that the pending claims are patentable and nonobvious over the cited art, and requests withdrawal of the rejection. 

Examiner’s response:
Applicant has not supplied a copy of the reference Ullman's Encyclopedia of Chemical Engineering to verify applicant’s position.
Moreover, US Patent 5,113,011 (011) explicitly discloses short path distillation of bis-acetoacetate neopentyl glycol (Column 7, Method A). Bis-acetoacetate neopentyl glycol has a molecular weight of 272.297g/mol. Additionally, reference 011 encompasses the currently claimed ethylene glycol diacetoacetate. See column 4, lines 54-64. Therefore, the prior art does teach/disclose compounds under applicant’s purported threshold of 300 g/mol undergoing short path distillation.

Claim(s) 2-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 (CN1955238, Published 05-2007) and Glas-Col (The Benefits of short Path Distillation, pages 1-3, Published 09-2018) as applied to claims 1, 4-6 in the above 103 rejection, and in further view of ‘247(US Patent 2,363,247, Patent date 11-1944) and ‘315 (WO2013/007315, Published 01-2013).
Interpretation of Claims

    PNG
    media_image1.png
    98
    769
    media_image1.png
    Greyscale

	Acetoacetylated ethylene glycol is being interpreted as anyone of the monoester, diester and/or a mixture of Both. Short path evaporator is being interpreted as including short path distillation.

    PNG
    media_image3.png
    65
    768
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    66
    773
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    100
    762
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    67
    755
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    67
    755
    media_image7.png
    Greyscale


Scope of the Prior Art
	The teachings of 238 and Glas-Col are written in the above rejection and incorporated by reference.
Ascertaining the Difference
	238 and Glas-Col do not teach a degassing step nor the temperatures and pressures of the degassing step. 238 and Glas-Col do not teach continuously working the evaporator or continuously feeding the colorized AAEG into the short path evaporator.
Secondary Reference
	Both 247 and 315 teach a degassing step prior to a short path distillation. For example, 247 teach short path distillation and teach the necessity of degassing to obtain a material free from tenaciously absorbed gases which would otherwise be released during distillation (column 1). The reason for removal of the gases is because the gasses drastically reduced the vacuum to such a point that the distillation did not occur (column 1). 
	315 teach short path distillation (page 6, bottom). 315 teach the use of a degassing step with temperatures determined by the composition of the starting materials (page 7, top).
Concerning the continuous feeding and working, 315 teach the following (page 6, bottom).

    PNG
    media_image8.png
    208
    941
    media_image8.png
    Greyscale

	The above teachings render 247 and 315 analogous art to the invention.


Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized a degassing step prior to the short path evaporation. The ordinary artisan would have done so with a reasonable expectation of success because both 247 and 315 teach a degassing step prior to a short path distillation. Additionally, 247 teach gasses drastically reduced the vacuum to such a point that the distillation does not occur. 
Concerning the temperatures of claim 8, 315 teach temperatures are determined by the composition of the starting materials (page 7, top). The ordinary artisan would have found the workable ranges of temperatures by the starting material to be degassed. Pressures directly affect the temperature. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the continuous limitations of claims 2-3, it would have been obvious to perform the above argued short path evaporation and feeding of the short path evaporator continuously. The reason being, 315 teach short path distillation can be a continuous process. Additionally, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963). The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). MPEP 2144.04 V. E.


Conclusion
Claims 1-9 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628